Exhibit 10.1

EXECUTION VERSION

HEWITT ASSOCIATES L.L.C.

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

As of November 21, 2008

To the Holders of Notes

Named on the Signature Pages Hereto

Ladies and Gentlemen:

Each of Hewitt Associates L.L.C. (hereinafter, together with its successors and
assigns, the “Company”) and Hewitt Associates, Inc. (hereinafter, together with
its successors and assigns, the “Guarantor”) agrees with you as follows:

 

1. PRELIMINARY STATEMENTS.

 

  1.1. Note Issuances, etc.

Pursuant to that certain Note Purchase Agreement dated as of March 15, 2000 (as
in effect immediately prior to giving effect to the Amendments (as defined
below) provided for hereby, the “Existing Note Purchase Agreement”, and as
amended by this Amendment Agreement (as defined below) and as may be further
amended, restated or otherwise modified from time to time, the “Note Purchase
Agreement”) the Company issued and sold (a) Fifteen Million Dollars
($15,000,000) in aggregate principal amount of its 7.94% Senior Notes, Series A
Tranche 1 due March 30, 2007 (the “Series A, Tranche 1 Notes”), (b) Thirty Five
Million Dollars ($35,000,000) in aggregate principal amount of its 8.08% Senior
Notes, Series A Tranche 2 due March 30, 2012 (the “Series A, Tranche 2 Notes”),
(c) Ten Million Dollars ($10,000,000) in aggregate principal amount of its 8.11%
Senior Notes, Series B due June 30, 2010 (the “Series B Notes”), (d) Fifteen
Million Dollars ($15,000,000) in aggregate principal amount of its 7.93% Senior
Notes, Series C due June 30, 2007 (the “Series C Notes”), (e) Ten Million
Dollars ($10,000,000) in aggregate principal amount of its 7.65% Senior Notes,
Series D due October 15, 2005 (the “Series D Notes”) and (f) Fifteen Million
Dollars ($15,000,000) in aggregate principal amount of its 7.90% Senior Notes,
Series E due October 15, 2010 (the “Series E Notes”). As of the date hereof, the
Series A, Tranche 2 Notes, the Series B Notes and the Series E Notes (as
amended, restated or otherwise modified from time to time as of the date hereof,
the “Notes”) remain outstanding. The register for the registration and transfer
of the Notes indicates that the parties named in Annex 1 (the “Noteholders”) to
this Third Amendment to Note Purchase Agreement (this “Amendment Agreement”) are
the holders of the entire outstanding principal amount of the Notes as of the
date hereof.



--------------------------------------------------------------------------------

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement, provided that,
capitalized terms used in Exhibit B to this Amendment Agreement and not
otherwise defined therein have the meanings ascribed to them in the Note
Purchase Agreement after giving effect to the Amendments (as defined below).

 

3. AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.

Subject to Section 5 of this Amendment Agreement, each of the Noteholders, the
Company and the Guarantor hereby agree to each of the amendments to the Existing
Note Purchase Agreement as provided for by this Amendment Agreement and
specified in Exhibit A. Such amendments are referred to herein, collectively, as
the “Amendments”.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND GUARANTOR.

To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company and Guarantor jointly and severally represent and
warrant as follows:

 

  4.1. Organization, Power and Authority, etc.

Each of the Company and the Guarantor has all requisite corporate or limited
liability company power and authority (as applicable) to enter into and perform
its obligations under this Amendment Agreement (including, with respect to the
Guarantor, its obligations under the Unconditional Guaranty (as defined in the
Amendments)).

 

  4.2. Legal Validity.

The execution and delivery of this Amendment Agreement by the Company and the
Guarantor and compliance by the Company and the Guarantor with their respective
obligations hereunder and under the Note Purchase Agreement (including, without
limitation, the obligations of the Guarantor under the Unconditional Guaranty):
(a) are within the corporate or limited liability company powers of the Company
and Guarantor (as applicable); and (b) do not violate or result in any breach
of, constitute a default under, or result in the creation of any Lien upon any
property of the Company or the Guarantor under the provisions of: (i) its
governing organizational documents; (ii) any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority applicable to the Company,
the Guarantor or any of their respective property; or (iii) any agreement or
instrument to which the Company or the Guarantor is a party or by which the
Company or the Guarantor or any of their property may be bound or any statute or
other rule or regulation of any Governmental Authority applicable to the
Company, Guarantor or their property.

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable

 

2



--------------------------------------------------------------------------------

bankruptcy, reorganization, arrangement, insolvency, moratorium, or other
similar laws affecting the enforceability of creditors’ rights generally and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

This Amendment Agreement (including, without limitation, the Unconditional
Guaranty) has been duly authorized by all necessary action on the part of the
Guarantor, has been executed and delivered by a duly authorized officer of the
Guarantor, and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  4.3. No Defaults.

No event or condition has occurred and exists that: (a) would constitute a
Default or an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect (as defined in the Existing Note Purchase Agreement).

 

  4.4. Litigation.

There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company or the Guarantor, threatened against or affecting the
Guarantor or any Subsidiary or any property of the Guarantor or any Subsidiary
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect (as defined in the Note Purchase
Agreement after giving effect to the Amendments).

 

  4.5. Disclosure.

This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company and/or Guarantor in
connection herewith, including the annual financial statements of the Guarantor
and its Subsidiaries for the fiscal year ended September 30, 2008 (the
“Guarantor Financial Statements”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. There is no fact known to the Company or the Guarantor
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to the Noteholders by or on behalf of the Company and/or the Guarantor
specifically for use in connection with the transactions contemplated by the
this Amendment Agreement (including the Guarantor Financial Statements).

 

3



--------------------------------------------------------------------------------

  4.6. Additional Representations and Warranties.

The Company and the Guarantor jointly and severally make the representations and
warranties that are set forth in Exhibit B to this Amendment Agreement.

 

5. EFFECTIVENESS OF AMENDMENTS.

Upon the satisfaction in full of the following conditions precedent, the
Amendments shall become effective:

(a) as of the date hereof with respect to all Amendments other than the
Amendments to Section 10 (and the amendment of any defined term as it is used
therein) (which shall become effective as set forth in paragraphs (b), (c) and
(d) of this Section 5);

(b) as of October 1, 2008 with respect to the Amendments to Section 10 (and the
amendment or addition of any defined term as it is used therein) other than the
Amendments which amend and restate Sections 10.3, 10.6 and 10.7 (and the
amendment of any defined term as it is used therein) (which shall become
effective as set forth in paragraphs (c) and (d) of this Section 5);

(c) (i) as of September 30, 2008 with respect to the deletion of Section 10.3
(Consolidated Net Capital) as in effect prior to giving effect to the Amendments
and (ii) as of October 1, 2008 with respect to the addition of the Section 10.3
(Line of Business) that is set forth in the Amendments (and the amendment or
addition of any defined term as it is used therein); and

(d) (i) as of September 30, 2008 with respect to the addition of the Sections
10.6 (Interest Coverage Ratio) and 10.7 (Leverage Ratio) that are set forth in
the Amendments (and the amendment or addition of any defined term as it is used
therein) and (ii) as of October 1, 2008 with respect to the deletion of Sections
10.6 (Indebtedness of Restricted Subsidiaries) and 10.7 (Liens) as in effect
prior to giving effect to the Amendments (and the amendment of any defined term
as it is used therein); for the purpose of avoiding having duplicate Sections
numbered 10.6 and 10.7 on September 30, 2008, the Sections 10.6 (Indebtedness of
Restricted Subsidiaries) and 10.7 (Liens) that are being deleted as of
October 1, 2008 will be designated as Sections 10.6A and 10.7A, respectively, on
September 30, 2008 before their deletion as of October 1, 2008 in accordance
with clause (ii) of this paragraph (d);

(as to each Amendment, the date that it becomes effective as provided in this
sentence being the “Effective Date” with respect to such Amendment).

 

  5.1. Execution and Delivery of this Amendment Agreement.

The Company, the Guarantor and each of the Noteholders shall have executed and
delivered this Amendment Agreement.

 

4



--------------------------------------------------------------------------------

  5.2. Representations and Warranties True.

The representations and warranties set forth in Section 4 shall be true and
correct on the date hereof in all respects.

 

  5.3. Authorization.

The Company and Guarantor shall have authorized, by all necessary action, the
execution, delivery and performance of all documents, agreements and
certificates delivered in connection with this Amendment Agreement.

 

  5.4. Opinions, Secretary’s Certificate, etc.

Each of the Noteholders shall have received opinions in form and substance
satisfactory to such Noteholder, dated the date hereof (a) from the General
Counsel of the Guarantor covering such matters incident to the transactions
contemplated hereby as such Noteholder or its counsel may reasonably request and
(b) from Debevoise & Plimpton LLP, counsel for the Guarantor, in form and
substance satisfactory to such Noteholder and its counsel (and the Guarantor
hereby instructs its counsel to deliver such opinion to the Noteholders). Each
of the Noteholders shall have also received, on or before the date hereof, a
certificate of the Guarantor’s Secretary or Assistant Secretary dated the date
hereof, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Amendment Agreement.

 

  5.5. Special Counsel Fees.

The Company shall have paid the reasonable fees and disbursements of
Noteholders’ special counsel in accordance with Section 6 below.

 

  5.6. Proceedings Satisfactory.

All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

 

6. EXPENSES.

Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs of your special counsel,
Bingham McCutchen LLP, incurred in connection with the preparation, negotiation
and delivery of this Amendment Agreement and any other documents related
thereto. Nothing in this Section shall limit the Company’s obligations pursuant
to Section 15.1 of the Existing Note Purchase Agreement.

 

5



--------------------------------------------------------------------------------

7. MISCELLANEOUS.

 

  7.1. Part of Existing Note Purchase Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement are hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment
Agreement may refer to the Note Purchase Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.

 

  7.2. Counterparts, Facsimiles.

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Amendment
Agreement.

 

  7.3. Binding Effect.

This Amendment Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto.

 

  7.4. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

[Remainder of page intentionally left blank. Next page is signature page.]

 

6



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you, the Company and the Guarantor.

 

HEWITT ASSOCIATES L.L.C. By:  

 

Name:   Title:   HEWITT ASSOCIATES, INC. By:  

 

Name:   Title:  

Signature Page to Amendment No. 1 to Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.

 

PACIFIC LIFE INSURANCE COMPANY By:  

 

Name:   Title:  

By:

 

 

Name:   Title:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson
Capital Management LLC, as Investment Adviser   By:  

 

  Name:     Title:   C.M. LIFE INSURANCE COMPANY By:   Babson Capital Management
LLC, as Investment Sub-Adviser   By:  

 

  Name:     Title:   PHOENIX LIFE INSURANCE COMPANY By:  

 

Name:   Title:  

Signature Page to Third Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

Annex 1

Noteholders

Pacific Life Insurance Company

Massachusetts Mutual Life Insurance Company

C.M. Life Insurance Company

Phoenix Life Insurance Company

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENTS

(a) Section 7 – Information. Section 7 of the Existing Note Purchase Agreement
is hereby amended and restated to read as follows:

 

  “7. INFORMATION.

 

  7.1. Financial and Business Information.

The Guarantor shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements of Guarantor and Subsidiaries — within 60 days (or such
shorter period as is 15 days greater than the period applicable to the filing of
the Guarantor’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Guarantor is subject to the filing requirements
thereof) after the end of each quarterly fiscal period in each fiscal year of
the Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

(i) a consolidated balance sheet of the Guarantor and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity (if such
statements of changes in shareholders’ equity are prepared by the Guarantor in
connection with its quarterly financial statements) and cash flows of the
Guarantor and its Subsidiaries, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Guarantor as fairly presenting,
in all material respects, the financial position of the companies being reported
on and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Guarantor’s Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-Q if it shall have
timely made such Form 10-Q available on “EDGAR” and on its home page on the
worldwide web (on the Third Amendment Date located at:
http//www.hewittassociates.com) and shall have given each holder of Notes prior
notice of such availability on EDGAR and on its home page in connection with
each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b) Annual Statements of Guarantor and Subsidiaries — within 90 days (or such
shorter period as is 15 days greater than the period applicable to the filing of
the Guarantor’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless

 

Exhibit A-1



--------------------------------------------------------------------------------

of whether the Guarantor is subject to the filing requirements thereof) after
the end of each fiscal year of the Guarantor, duplicate copies of

(i) a consolidated balance sheet of the Guarantor and its Subsidiaries as at the
end of such year,

(ii) consolidated statements of income, changes in shareholders’ equity (if such
statements of changes in shareholders’ equity are prepared by the Guarantor in
connection with its annual financial statements) and cash flows of the Guarantor
and its Subsidiaries for such year,

(iii) a consolidating balance sheet of the Guarantor and its Subsidiaries as at
the end of such year (if delivered by the Guarantor or the Company to any other
holder of Indebtedness or equity of the Guarantor or the Company), and

(iv) consolidating statements of income, changes in shareholders’ equity and
cash flows of the Guarantor and its Subsidiaries for such year (if delivered by
the Guarantor or the Company to any other holder of Indebtedness or equity of
the Guarantor or the Company),

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and, in
the case of the consolidated statements delivered pursuant to subsections
(i) and (ii) above, accompanied by

(A) an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, and

(B) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default under Section 10.6 or Section 10.7 (each as in effect after giving
effect to the Third Amendment), and, if they are aware that any such condition
or event then exists, specifying the nature and period of the existence thereof
(it being understood that such accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default under such Section 10.6 or Section 10.7 unless such accountants should
have obtained knowledge thereof in making an audit in accordance with generally
accepted auditing standards or did not make such an audit and such certificate
shall not be required if such accountants do not provide such certificate
pursuant to their internal policy and such certificate may be qualified to the
extent the accounting policy requires such qualification);

 

Exhibit A-2



--------------------------------------------------------------------------------

provided that the delivery within the time period specified above of the
Guarantor’s Form 10-K for such fiscal year (together with the Guarantor’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause
(B) above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Guarantor shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Guarantor shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
the following, which are publicly available: (i) each financial statement,
report, notice or proxy statement sent by the Guarantor or any Subsidiary to its
public securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such holder), and each prospectus and all amendments thereto filed by the
Guarantor or any Subsidiary with the SEC and of all press releases and other
statements made available generally by the Guarantor or any Subsidiary to the
public concerning developments that are Material, provided, that the Guarantor
or any Subsidiary shall be deemed to have made such delivery if it shall have
made such statement, report or notice available on “EDGAR” and on its home page
on the worldwide web (on the Third Amendment Date located at:
http//www.hewittassociates.com) and shall have given each holder of Notes notice
of such availability on EDGAR and on its home page in connection with each
delivery;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Guarantor or
an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt

 

Exhibit A-3



--------------------------------------------------------------------------------

by the Guarantor or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by the PBGC with respect to such Multiemployer
Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Guarantor or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Guarantor or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Guarantor or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Guarantor or any of its Subsidiaries (including, but
without limitation, actual copies of the Guarantor’s Form 10-Q and Form 10-K) or
relating to the ability of the Company or the Guarantor to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes.

 

  7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Guarantor setting forth (which, in the case of
Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Notes):

 

  (a) Covenant Compliance —

(i) in the case of the financial statements for the fiscal year ended
September 30, 2008, the information (including detailed calculations) required
in order to establish whether the Company (and the Guarantor, as applicable) was
in compliance with the requirements of Sections 10.2 through and including 10.10
(as such Sections were in effect as of September 30, 2008), during the annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

Exhibit A-4



--------------------------------------------------------------------------------

(ii) in the case of the financial statements for all periods ending after
September 30, 2008, the information (including detailed calculations) required
in order to establish whether the Company and the Guarantor were in compliance
with the requirements of Section 10.5, Section 10.6, Section 10.7, Section 10.9
and Section 10.10 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

 

  (b) Event of Default —

(i) in the case of the financial statements for the fiscal year ended
September 30, 2008, a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Guarantor and
its Subsidiaries from October 1, 2007 to the date of the certificate and that
such review shall not have disclosed:

(x) with respect to the period from October 1, 2007 through and including
September 29, 2008, the existence of any condition or event that constitutes a
Default or an Event of Default (each such term as in effect prior to giving
effect to the Third Amendment),

(y) with respect to the period from September 30, 2008 through and including the
date immediately preceding the Third Amendment Date, the existence of any
condition or event that constitutes a Default or an Event of Default (each such
term as in effect (A) with respect to the amendments under the Third Amendment
that became effective as of September 30, 2008, after giving effect to such
amendments; (B) with respect to the amendments under the Third Amendment that
became effective as of October 1, 2008 (I) on September 30, 2008, prior to
giving effect to such amendments and (II) from October 1, 2008 through and
including the date immediately preceding the Third Amendment Date, after giving
effect to such amendments; and (C) with respect to all the other amendments
under the Third Amendment, prior to giving effect to such amendments) or

(z) with respect to the period from the Third Amendment Date to the date of the
certificate, the existence of any condition or event that constitutes a Default
or an Event of Default (each such term as in effect after giving effect to the
Third Amendment),

or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Guarantor or any Subsidiary to comply with any Environmental Law), specifying
the nature and period of existence thereof and what action the Company and the
Guarantor shall have taken or propose to take with respect thereto;

 

Exhibit A-5



--------------------------------------------------------------------------------

(ii) in the case of the financial statements for the fiscal quarter ended
December 31, 2008 and the financial statements for the fiscal year ended
September 30, 2009, a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Guarantor and
its Subsidiaries from October 1, 2008 to the date of the certificate and that
such review shall not have disclosed:

(x) with respect to the period from October 1, 2008 through and including the
date immediately preceding the Third Amendment Date, the existence of any
condition or event that constitutes a Default or an Event of Default (each such
term as in effect (A) with respect to the amendments under the Third Amendment
that became effective as of September 30, 2008 or October 1, 2008, after giving
effect to such amendments and (B) with respect to all the other amendments under
the Third Amendment, prior to giving effect to such amendments) or

(y) with respect to the period from the Third Amendment Date to the date of the
certificate, the existence of any condition or event that constitutes a Default
or an Event of Default (each such term as in effect after giving effect to the
Third Amendment),

or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Guarantor or any Subsidiary to comply with any Environmental Law), specifying
the nature and period of existence thereof and what action the Company and the
Guarantor shall have taken or propose to take with respect thereto; and

(iii) in the case of the financial statements for all periods ending after
December 31, 2008 (other than the financial statements for the fiscal year ended
September 30, 2009), a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Guarantor and
its Subsidiaries from the beginning of the quarterly or annual period covered by
the statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default (each such
term as in effect after giving effect to the Third Amendment) or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of the Guarantor or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company and the Guarantor shall have taken
or propose to take with respect thereto.

 

Exhibit A-6



--------------------------------------------------------------------------------

  7.3. Visitation.

The Company and the Guarantor shall permit the representatives of each holder of
Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Guarantor, to visit the
principal executive offices of the Company and the Guarantor, to discuss the
affairs, finances and accounts of the Guarantor and its Subsidiaries with the
Company’s and the Guarantor’s officers, and (with the consent of the Guarantor,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Guarantor, which consent will not be
unreasonably withheld) to visit the other offices and properties of the
Guarantor and each Subsidiary, all at such reasonable times and as often as may
be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the
Guarantor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Guarantor
authorizes said accountants to discuss the affairs, finances and accounts of the
Guarantor and its Subsidiaries), all at such times and as often as may be
requested.”

(b) Section 8 – Prepayments. Section 8 of the Existing Note Purchase Agreement
is hereby amended by adding new Sections 8.7 and 8.8 to read as follows:

 

  “8.7. Prepayment Upon Change of Control.

(a) Notice of Change of Control or Control Event; Offer to Prepay if Change of
Control has Occurred. The Company will, within five (5) Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control or
Control Event, give notice of such Change of Control or Control Event to each
holder of Notes. If a Change of Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in paragraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in paragraph
(e) of this Section 8.7.

(b) Offer to Prepay; Time for Payment. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, of the Notes
held by each holder (in the case of this Section 8.7 only, “holder” in respect
of any Note registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date specified in such offer (the
“Proposed Prepayment Date”). The Proposed Prepayment Date shall not be less than
15 days and not more than 60 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in the offer, the Proposed Prepayment
Date shall be the 45th day after the date of such offer).

 

Exhibit A-7



--------------------------------------------------------------------------------

(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least ten (10) days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.7, or to accept an offer as to all of the Notes held
by the holder, within such time period shall be deemed to constitute a rejection
of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes together with
interest on such Notes accrued to the date of prepayment. The prepayment shall
be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.7, (iii) that the entire principal amount of each Note is offered to
be prepaid without any Make-Whole Amount, (iv) the interest that would be due on
each Note offered to be prepaid, accrued to the Proposed Prepayment Date,
(v) that the conditions of this Section 8.7 required to be fulfilled prior to
the giving of such notice have been fulfilled and (vi) in reasonable detail, the
nature and date of the Change of Control.

 

  8.8. Prepayment in Connection with an Asset Disposition.

(a) Notice and Offer. In the event any Debt Prepayment Application is to be used
to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant to
Section 10.10 of this Agreement (a “Debt Prepayment Transfer”), the Company will
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Such written notice shall contain, and such written notice shall constitute, an
irrevocable offer to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Ratable Portion of the Net
Proceeds in respect of such Debt Prepayment Transfer on a date specified in such
notice (the “Transfer Prepayment Date”) that is not less than 30 days and not
more than 60 days after the date of such notice, together with interest on the
amount to be so prepaid accrued to the Transfer Prepayment Date. If the Transfer
Prepayment Date shall not be specified in such notice, the Transfer Prepayment
Date shall be the 45th day after the date of such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than 20 days after the date of such written notice from the Company,
provided, that failure to accept such offer in writing within 20 days after the
date of such written notice shall be deemed to constitute a rejection of the
Transfer Prepayment Offer. If so accepted by any holder of a Note, such offered
prepayment (equal to such holder’s Ratable Portion of the Net Proceeds in
respect of such Debt Prepayment Transfer) shall be due and payable on the
Transfer Prepayment Date. Such offered prepayment shall be made at 100% of the
principal amount of such Notes being so prepaid, together with interest on such
principal amount then being prepaid accrued to the Transfer Prepayment Date
determined as of the date of such prepayment.

 

Exhibit A-8



--------------------------------------------------------------------------------

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall be accompanied by a certificate, executed by a Senior Financial Officer of
the Company and dated the date of such offer, specifying (i) the Transfer
Prepayment Date, (ii) the Net Proceeds in respect of the applicable Debt
Prepayment Transfer, (iii) that such offer is being made pursuant to Section 8.8
and Section 10.10 of this Agreement, (iv) the principal amount of each Note
offered to be prepaid and that such prepayment would be without any Make-Whole
Amount, (v) the interest that would be due on each Note offered to be prepaid,
accrued to the Transfer Prepayment Date and (vi) in reasonable detail, the
nature of the Asset Disposition giving rise to such Debt Prepayment Transfer and
certifying that no Default or Event of Default exists or would exist after
giving effect to the prepayment contemplated by such offer.”

(c) Section 9 – Affirmative Covenants. Section 9 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

 

  “9. AFFIRMATIVE COVENANTS.

Each of the Company and the Guarantor covenants that so long as any of the Notes
are outstanding:

 

  9.1 Compliance with Law.

Without limiting Section 10.4, each of the Company and the Guarantor will, and
will cause each of its respective Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  9.2 Insurance.

Each of the Company and the Guarantor will, and will cause each of its
respective Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated. The foregoing insurance requirements may be met
through a captive insurance company; provided that the coverage limits of
insurance policies written by the captive insurance company may not exceed
$100,000,000 (or its equivalent in other currencies) in the aggregate at any
time and the premiums

 

Exhibit A-9



--------------------------------------------------------------------------------

charged by the captive insurance company in any fiscal year may not exceed two
times its statutory surplus as of the end of such fiscal year. The Company and
the Guarantor shall, upon request, furnish to any holder a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section 9.2.

 

  9.3 Maintenance of Properties.

Each of the Company and the Guarantor will, and will cause each of its
respective Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Guarantor or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company or the Guarantor, as
applicable, has concluded that such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

  9.4 Payment of Taxes and Claims.

Each of the Company and the Guarantor will, and will cause each of its
respective Subsidiaries to, file all Material tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Guarantor or any
Subsidiary, provided that neither the Guarantor nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (a) the amount, applicability or
validity thereof is contested by the Guarantor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Guarantor or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Guarantor or such Subsidiary or (b) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

  9.5 Limited Liability Company Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its limited liability company existence and the Guarantor will
at all times preserve and keep in full force and effect its corporate existence.
Subject to Section 10.2 and Section 10.10, the Guarantor will at all times
preserve and keep in full force and effect the entity existence of each of its
other Subsidiaries (unless merged into the Guarantor or a Subsidiary) and all
rights and franchises of the Guarantor and its Subsidiaries unless, in the good
faith judgment of the Guarantor, the termination of or failure to preserve and
keep in full force and effect such entity existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.

 

Exhibit A-10



--------------------------------------------------------------------------------

  9.6 Books and Records.

Each of the Company and the Guarantor will, and will cause each of its
respective Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company, the
Guarantor or such Subsidiary, as the case may be.

 

  9.7 Ranking of Obligations.

The Company will ensure that its payment obligations under this Agreement and
the Notes will at all times rank at least pari passu, without preference or
priority, with all other unsecured unsubordinated Indebtedness of the Company.
The Guarantor will ensure that its payment obligations under this Agreement
(including, without limitation, the Unconditional Guaranty) will at all times
rank at least pari passu, without preference or priority, with all other
unsecured unsubordinated Indebtedness of the Guarantor.

 

  9.8 Ownership of Company.

The Guarantor will cause the Company to remain a Subsidiary of the Guarantor at
all times.”

(d) Section 10 –Negative Covenants. Section 10 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

 

  “10. NEGATIVE COVENANTS.

Each of the Company and the Guarantor covenants that so long as any of the Notes
are outstanding:

 

  10.1. Transactions with Affiliates.

Neither the Company nor the Guarantor will, and neither will permit any
Subsidiary to, enter into directly or indirectly any transaction or Material
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Guarantor, the Company or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s, the Guarantor’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company, the Guarantor or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

 

Exhibit A-11



--------------------------------------------------------------------------------

  10.2. Merger, Consolidation, etc.

Neither the Company nor the Guarantor will consolidate with or merge with any
other Person or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company or the Guarantor as an entirety, as the case
may be, shall be a solvent corporation or limited liability company organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia), and, if the Company or the Guarantor is not such
corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement (in the case of a successor to the
Guarantor, including, without limitation, the Unconditional Guaranty) and the
Notes in form and substance reasonably satisfactory to the Required Holders and
(ii) such corporation or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof; and

(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of all or substantially all of the assets
of the Company or the Guarantor shall have the effect of releasing the Company
or the Guarantor or any successor corporation or limited liability company that
shall theretofore have become such in the manner prescribed in this Section 10.2
from its liability under this Agreement (in the case of the Guarantor,
including, without limitation, the Unconditional Guaranty) or the Notes.

 

  10.3. Line of Business.

Neither the Company nor the Guarantor will, and neither will permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Guarantor and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Guarantor and its Subsidiaries, taken as a whole, are
engaged on October 1, 2008 as described in Item 1 of Part I of the Guarantor’s
Annual Report on Form 10-K for the fiscal year ended September 30, 2008 or any
business reasonably related thereto, provided that, (a) in the case of any
Subsidiary acquired in a Permitted Acquisition, such acquired Subsidiary (and
its permitted successors) may also engage in the type of business activities in
which such acquired Subsidiary was engaged immediately prior to such Permitted
Acquisition, or any business reasonably related thereto, and (b) in the case of
a Person holding assets of an Acquired Business following a Permitted
Acquisition, such Person may also engage in the type of business activities in
which such Acquired Business was engaged immediately prior to such Permitted
Acquisition, or any business reasonably related thereto.

 

Exhibit A-12



--------------------------------------------------------------------------------

  10.4. Terrorism Sanctions Regulations.

Neither the Company nor the Guarantor will, and neither will permit any
Subsidiary to, (a) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

 

  10.5. Liens.

Neither the Company nor the Guarantor will, and neither will permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
property owned by the Company, the Guarantor or any such Subsidiary; provided,
however, that this Section 10.5 shall not apply to nor operate to prevent:

(a) Permitted Liens; and

(b) Liens securing Indebtedness not otherwise permitted by paragraph (a) of this
Section 10.5, provided that the outstanding principal amount of Priority Debt
does not at any time exceed 15% of Total Assets as of the end of the Guarantor’s
then most recently completed fiscal quarter.

 

  10.6. Interest Coverage Ratio.

The Company and the Guarantor will not, as of the last day of any fiscal quarter
of the Guarantor, permit the Interest Coverage Ratio to be less than 1.75 to
1.00.

 

  10.7. Leverage Ratio.

The Company and the Guarantor will not, as of the last day of any fiscal quarter
of the Guarantor, permit the Leverage Ratio to exceed 2.75 to 1.00.

 

  10.8. Distributions.

The Company will not declare or pay any Distributions to the Guarantor or any
other Person, and the Guarantor will not declare or pay any Distributions to any
Person if, at the time of any such Distribution, a Default or Event of Default
shall have occurred and be continuing hereunder.

 

  10.9. Priority Debt.

The Company and the Guarantor will not at any time permit the outstanding
principal amount of Priority Debt to exceed 15% of Total Assets as of the end of
the most recently completed fiscal quarter, provided, however, that no Lien
created pursuant to Section 10.5(b) shall secure any Primary Senior Debt unless
the Notes are equally and ratably secured by all property subject to such Lien
and no Subsidiary shall guaranty or otherwise become obligated in respect of any
Primary Senior Debt unless such Subsidiary guaranties, or becomes similarly
obligated in respect of, the Notes, in each case pursuant to documentation
reasonably satisfactory to the Required Holders.

 

Exhibit A-13



--------------------------------------------------------------------------------

  10.10. Sale of Assets.

Except as permitted under Section 10.2, neither the Company nor the Guarantor
will, and neither will permit any Subsidiary to, make any Asset Disposition
unless:

(a) in the good faith opinion of the Company or the Guarantor, as applicable,
the Asset Disposition is in exchange for consideration having a Fair Market
Value at least equal to that of the property exchanged and is in the best
interest of the Company or the Guarantor, as applicable, or such Subsidiary;

(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring
during any fiscal year would not exceed 15% of Total Assets determined as of the
end of the then most recently ended fiscal quarter of the Guarantor.

If the Net Proceeds arising from any Transfer are applied to a Debt Prepayment
Application or a Property Reinvestment Application within 365 days after such
Transfer, then such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section 10.10 as of any date, shall be deemed not to
be an Asset Disposition as of the date of such application.

 

  10.11. Amendments to Articles and Operating Agreement.

Neither the Company nor the Guarantor will amend or modify their respective
organizational documents in any manner which would reasonably be expected to
materially and adversely affect the rights of the holders of Notes hereunder (it
being agreed that amendments for the purpose of admitting additional members, or
reflecting deaths, retirements, resignations, withdrawals or removals of members
will not be deemed to have such an adverse effect and amendments permitting
members to incorporate and such corporations to become members of the Company or
the Guarantor shall not be deemed to have such an adverse effect).”

(e) Section 11 – Events of Default. Section 11 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

“(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note or the Guarantor defaults in the payment under the
Unconditional Guaranty when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

Exhibit A-14



--------------------------------------------------------------------------------

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company or the Guarantor defaults in the performance of or compliance
with any term contained in Section 7.1(d) or Sections 9.5 (with respect to the
existence of the Company), 9.8, 10.2, 10.5 (with respect to Liens voluntarily
entered into by the Company), 10.6, 10.7, 10.8, 10.9, 10.10 or 10.11; or

(d) the Company or the Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) (i) which, in the case of a default with respect to Sections 10.1
or 10.5 (with respect to Liens voluntarily entered into by a Subsidiary of the
Company), is not remedied within 15 days, and (ii) in the case of any other
default, is not remedied within 30 days, in the case of defaults described in
clauses (i) and (ii), after the earlier of (x) a Responsible Officer obtaining
actual knowledge of such default and (y) the Company or the Guarantor receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or the Guarantor or by any officer of the Company or the Guarantor in
this Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f) (i) the Guarantor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Guarantor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$20,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Guarantor or any Subsidiary
has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $20,000,000, or (y) one or more Persons
have the right to require the Guarantor or any Subsidiary so to purchase or
repay such Indebtedness; or

 

Exhibit A-15



--------------------------------------------------------------------------------

(g) the Guarantor or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes limited liability
company, corporate or other action for the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Guarantor or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Guarantor or any of its Subsidiaries, or any
such petition shall be filed against the Guarantor or any of its Subsidiaries
and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $20,000,000 are rendered against one or more of the Guarantor and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Guarantor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $1,000,000, (iv) the Guarantor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Guarantor or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Guarantor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Guarantor or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or

 

Exhibit A-16



--------------------------------------------------------------------------------

(k) this Agreement (including, without limitation, the Unconditional Guaranty)
or the Notes shall fail in any material respect to be in full force and effect
or to give the holders the material rights, powers and privileges purported to
be created thereby for any reason other than as expressly permitted hereunder or
thereunder, or the Company, the Guarantor or any Person acting by or on behalf
of the Company or the Guarantor shall deny or disaffirm their obligations under
this Agreement (including, without limitation, the Unconditional Guaranty) or
the Notes.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.”

(f) Section 12.1(a) – Acceleration. Section 12.1(a) of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

“(a) If an Event of Default with respect to the Company or the Guarantor
described in Section 11(g) or (h) (other than an Event of Default described in
clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.”

(g) Section 12.1 – Acceleration. The last sentence of Section 12.1 of the
Existing Note Purchase Agreement is hereby amended and restated to read as
follows:

“Each of the Company and the Guarantor acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount by the
Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances.”

(h) Section 12 – Guaranty. Section 12 of the Existing Note Purchase Agreement is
hereby amended by adding a new Section 12A to read as follows:

 

  “12A. GUARANTY AND OTHER RIGHTS AND UNDERTAKINGS.

 

  12A.1. Guarantied Obligations.

The Guarantor, in consideration of the execution and delivery of the Third
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, hereby irrevocably, unconditionally and
absolutely guaranties to each holder of Notes, as and for the Guarantor’s own
debt, until final payment has been made, the due and punctual payment by the
Company of the principal of, and interest and Make-Whole Amount, if any, on the
Notes at any time

 

Exhibit A-17



--------------------------------------------------------------------------------

outstanding and the due and punctual payment of all other amounts payable, and
all other Indebtedness owing, by the Company to the holders of the Notes under
this Agreement and the Notes, in each case when and as the same shall become due
and payable, whether at maturity, pursuant to mandatory or optional prepayment,
by acceleration or otherwise, all in accordance with the terms and provisions
hereof and thereof; it being the intent of the Guarantor that the guaranty set
forth in this Section 12A (the “Unconditional Guaranty”) shall be a continuing
guaranty of payment and not a guaranty of collection. The obligations set forth
in this Section 12A.1 are collectively referred to herein as the “Guarantied
Obligations.” Nothing shall discharge or satisfy the liability of the Guarantor
hereunder except the full and final performance and payment of the Guarantied
Obligations.

 

  12A.2. Performance Under this Agreement.

In the event the Company fails to pay any Guarantied Obligation in the manner
provided in the Notes or in this Agreement, the Guarantor shall cause forthwith
to be paid the moneys in respect of which such failure has occurred in
accordance with the terms and provisions of this Agreement and the Notes. In
furtherance of the foregoing, if an Event of Default shall exist, all of the
Guarantied Obligations shall, in the manner and subject to the limitations
provided in this Agreement for the acceleration of the Notes, forthwith become
due and payable without notice, regardless of whether the acceleration of the
Notes shall be stayed, enjoined, delayed or otherwise prevented.

 

  12A.3. Primary Obligation.

The Unconditional Guaranty is a primary, original and immediate obligation of
the Guarantor and is an absolute, unconditional, continuing and irrevocable
guaranty of payment and shall remain in full force and effect until the full and
final payment of the Guarantied Obligations.

 

  12A.4. Releases.

The Guarantor consents and agrees that, without notice to or by the Guarantor
and without impairing, releasing, abating, deferring, suspending, reducing,
terminating or otherwise affecting the obligations of the Guarantor hereunder,
each holder of Notes, in the manner provided herein, by action or inaction, may:

(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, this Agreement or any agreement or
instrument related thereto or hereto;

(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;

(c) grant waivers, extensions, consents and other indulgences to the Company in
respect of any one or more of the Notes, this Agreement or any agreement or
instrument related thereto or hereto;

 

Exhibit A-18



--------------------------------------------------------------------------------

(d) amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, this Agreement or any agreement or
instrument related thereto or hereto, in accordance with Section 17 or
otherwise;

(e) release or substitute any one or more endorsers or guarantors of the
Guarantied Obligations whether parties hereto or not; or

(f) sell, exchange, release, surrender or enforce, by action or inaction, any
property at any time pledged or granted as security in respect of the Guarantied
Obligations, of the Company’s obligations under this Agreement, the Notes or any
agreement or instrument related thereto or hereto.

 

  12A.5. Waivers.

To the fullest extent permitted by law, the Guarantor does hereby waive:

(a) any notice of

(i) acceptance of the Unconditional Guaranty;

(ii) any purchase of the Notes under this Agreement, or the creation, existence
or acquisition of any of the Guarantied Obligations, or the amount of the
Guarantied Obligations, subject to the Guarantor’s right to make inquiry of each
holder of Notes to ascertain the amount of the Guarantied Obligations owing to
such holder of Notes at any reasonable time;

(iii) any adverse change in the financial condition of the Company or any other
fact that might increase, expand or affect the Guarantor’s risk hereunder;

(iv) presentment for payment, demand, protest, and notice thereof as to the
Notes or any other instrument; and

(v) any Default or Event of Default;

(b) all other notices and demands of any kind or nature whatsoever to which the
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to the Guarantor pursuant to the
terms of this Agreement);

(c) the right by statute or otherwise to require any holder of Notes to
institute suit against the Company or to exhaust the rights and remedies of any
holder of Notes against the Company, the Guarantor being bound to the payment of
each and all Guarantied Obligations, whether now existing or hereafter accruing,
as fully as if such Guarantied Obligations were directly owing to the holders of
Notes by the Guarantor;

 

Exhibit A-19



--------------------------------------------------------------------------------

(d) the benefit of any stay (except in connection with a pending appeal),
valuation, appraisal, redemption or extension law now or at any time hereafter
in force that, but for this waiver, might be applicable to any sale of property
of the Guarantor made under any judgment, order or decree based on this
Agreement, and the Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of, such law;
and

(e) any defense or objection to the absolute, primary, continuing nature, or the
validity, enforceability or amount, of the Unconditional Guaranty, including,
without limitation, any defense based on (and the primary, continuing nature,
and the validity, enforceability and amount, of the Unconditional Guaranty shall
be unaffected by), any of the following,

(i) any change in future conditions;

(ii) any change of law;

(iii) any invalidity or irregularity with respect to the issuance or assumption
of any obligations (including, without limitation, this Agreement, the Notes or
any agreement or instrument related thereto or hereto) by the Company or any
other Person;

(iv) the execution and delivery of any agreement at any time hereafter
(including, without limitation, this Agreement, the Notes or any agreement or
instrument related hereto or thereto) by the Company or any other Person;

(v) the genuineness, validity, regularity or enforceability of any of the
Guarantied Obligations;

(vi) any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Company;

(vii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, or sequestration or seizure of any property of the
Company, or any merger, consolidation, reorganization, dissolution, liquidation
or winding up or change in corporate constitution or corporate identity or loss
of corporate identity of the Company;

(viii) any disability or other defense of the Company to payment and performance
of all Guarantied Obligations other than the defense that the Guarantied
Obligations shall have been fully and finally performed and paid;

(ix) the cessation from any cause whatsoever (other than the full and final
payment and performance of the Guarantied Obligations) of the liability of the
Company in respect of the Guarantied Obligations, and any other defense that the
Guarantor may otherwise have against the Company or any holder of Notes;

(x) impossibility or illegality of performance on the part of the Company under
this Agreement or the Notes;

 

Exhibit A-20



--------------------------------------------------------------------------------

(xi) any change of circumstances of the Company or any other Person, whether or
not foreseen or foreseeable, whether or not imputable to the Company or the
Guarantor, including, without limitation, impossibility of performance through
fire, explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
economic or political conditions, or any other causes affecting performance, or
any other force majeure, whether or not beyond the control of the Company or the
Guarantor and whether or not of the kind hereinbefore specified;

(xii) any attachment, claim, demand, charge, lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges, liens or encumbrances of
any nature, foreseen or unforeseen, incurred by any Person, or against any sums
payable under this Agreement or the Notes or any agreement or instrument related
hereto so that such sums would be rendered inadequate or would be unavailable to
make the payment as herein provided;

(xiii) any change in the ownership of the equity securities of the Company or
the Guarantor; or

(xiv) any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or the Guarantor of any of their obligations under
this Agreement or the Notes.

 

  12A.6. Invalid Payments.

The Guarantor further agrees that, to the extent the Company makes a payment or
payments to any holder of a Note or Notes, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required, for any of the foregoing reasons or for any other reason,
to be repaid or paid over to a receiver, administrator, examiner, liquidator,
custodian, trustee or similar official or any other party or officer under any
provision of any bankruptcy, administration, examinership, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar law of any jurisdiction, state or federal law, or any common law or
equitable cause, then to the extent of such payment or repayment, the obligation
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment had not been made and the Guarantor shall be
primarily liable for such obligation.

 

Exhibit A-21



--------------------------------------------------------------------------------

  12A.7. Marshaling.

The Guarantor consents and agrees that each holder of Notes, and each Person
acting for the benefit of such holder of Notes, shall be under no obligation to
marshal any assets in favor of the Guarantor or against or in payment of any or
all of the Guarantied Obligations.

 

  12A.8. Subrogation.

The Guarantor hereby agrees it will not exercise any rights of subrogation which
it may at any time otherwise have as a result of the Unconditional Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of any holder of the Notes against the Company or any other guarantor
of the obligations of the Company owing to such holder of Notes (collectively,
the “Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any other party which it may at
any time otherwise have as a result of the Unconditional Guaranty until such
time as the Guarantied Obligations shall have been paid in full. The Guarantor
hereby further agrees not to exercise any right to enforce any other remedy
which any holder of the Notes now has or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Guarantied
Obligations of the Company and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of any holder of Notes to
secure payment of the Guarantied Obligations of the Company until such time as
the Guarantied Obligations (other than contingent indemnity obligations) shall
have been paid in full.

 

  12A.9. Setoff, Counterclaim or Other Deductions.

Except as otherwise required by law, each payment by the Guarantor to the holder
or holders of the Notes pursuant to this Agreement shall be made without setoff,
counterclaim or other deduction.

 

  12A.10. Election by Guarantor to Perform Obligations.

Any election by the Guarantor to pay any of the obligations of the Company under
the Notes, this Agreement or any agreement or instrument related hereto, whether
pursuant to this Section 12A.10 or otherwise, shall not release the Company from
such obligations or any such other obligations under the Notes, this Agreement
or any agreement or instrument related hereto, except to the extent that the
Guarantor has completely paid or otherwise satisfied such obligations of the
Company.

 

  12A.11. No Election of Remedies by Holders of Notes.

Each holder of Notes shall, individually or collectively, have the right to seek
recourse against the Guarantor to the fullest extent provided for herein for the
Guarantor’s obligations under this Agreement (including, without limitation,
this Section 12A) in respect of the Notes. No election to proceed in one form of
action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of such holder’s right to proceed in any other form of
action or proceeding or against other parties unless such holder has expressly
waived such right in writing. Specifically, but without limiting the generality
of the foregoing,

 

Exhibit A-22



--------------------------------------------------------------------------------

no action or proceeding by any holder of Notes against the Company under any
document or instrument evidencing obligations of the Company to such holder of
Notes shall serve to diminish the liability of the Guarantor under this
Agreement (including, without limitation, this Section 12A), except to the
extent that such holder of Notes finally and unconditionally shall have realized
payment by such action or proceeding.

 

  12A.12. Separate Action; Other Enforcement Rights.

(a) Each of the rights and remedies granted under this Section 12A to each
holder of Notes in respect of the Notes held by such holder may be exercised by
such holder without notice by such holder to, or the consent of or any other
action by, any other holder of Notes.

(b) Each holder of Notes may proceed, as provided in Section 12A.12(a), to
protect and enforce the Unconditional Guaranty by suit or suits or proceedings
in equity, at law or in bankruptcy, and whether in execution or aid of any power
granted herein (including, without limitation, in this Section 12A) or for the
recovery of judgment for the obligations guarantied hereby or for the
enforcement of any other proper, legal or equitable remedy available under
applicable law.

 

  12A.13. Delay or Omission; No Waiver.

No course of dealing on the part of any holder of Notes and no delay or failure
on the part of any such Person to exercise any right hereunder (including,
without limitation, this Section 12A) shall impair such right or operate as a
waiver of such right or otherwise prejudice such Person’s rights, powers and
remedies hereunder. Every right and remedy given by the Unconditional Guaranty
or by law to any holder of Notes may be exercised from time to time as often as
may be deemed expedient by such Person.

 

  12A.14. Cumulative Remedies.

No remedy under this Agreement or the Notes is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given pursuant to this Agreement or pursuant to the
Notes.

 

  12A.15. Survival.

So long as the Guarantied Obligations shall not have been fully paid, the
obligations of the Guarantor under this Section 12A shall survive the transfer
and payment of any Note and the payment in full of all the Notes.”

 

Exhibit A-23



--------------------------------------------------------------------------------

(i) Section 15.1 – Transaction Expenses. Section 15.1 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

 

  “15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by you and each other holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Notes, the Unconditional
Guaranty (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Notes, the Unconditional Guaranty or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Unconditional Guaranty or the Notes, or by
reason of being a holder of any Note, and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Guarantor or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Notes or the
Unconditional Guaranty. The Company will pay, and will save you and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
you or such other holder in connection with its purchase of the Notes).”

(j) Section 17.1 – Amendment and Waiver Requirements. Section 17.1 of the
Existing Note Purchase Agreement is hereby amended and restated to read as
follows:

 

  “17.1. Requirements.

This Agreement (and/or any Supplemental Note Purchase Agreement) and the Notes
may be amended, and the observance of any term hereof or of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Company, the Guarantor and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term (as it is used therein), will be effective as
to you unless consented to by you in writing, and (b) no such amendment or
waiver may, without the written consent of the holder of each Note at the time
outstanding affected thereby, (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver,
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20 or (iv) release the
Guarantor from the Unconditional Guaranty.”

(k) Section 17.2(b) – Solicitation of Holder of Notes. Section 17.2(b) of the
Existing Note Purchase Agreement is hereby amended and restated to read as
follows:

“(b) Payment. Neither the Guarantor nor the Company will directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to

 

Exhibit A-24



--------------------------------------------------------------------------------

any holder of Notes as consideration for or as an inducement to the entering
into by any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.”

(l) Section 18 – Notices. Section 18 of the Existing Note Purchase Agreement is
hereby amended by deleting “or” at the end of clause (ii), amending and
restating clause (iii) and adding a new clause (iv) to read as follows:

“(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, with a copy to the General
Counsel in the case of a notice of Default or an Event of Default, or at such
other address as the Company shall have specified to the holder of each Note in
writing, or

(iv) if to the Guarantor, to the Guarantor at 100 Half Day Road, Lincolnshire,
Illinois 60069, Attention: Treasurer, with a copy to the General Counsel in the
case of a notice of Default or an Event of Default, or at such other address as
the Guarantor shall have specified to the holder of each Note in writing.”

(m) Section 19 – Reproduction of Documents. Section 19 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

 

  “19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, electronic, digital, or other similar process and you
may destroy any original document so reproduced. Each of the Company and the
Guarantor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company, the Guarantor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.”

 

Exhibit A-25



--------------------------------------------------------------------------------

(n) Section 20 – Confidential Information. Section 20 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

 

  “20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Guarantor or any Subsidiary
in connection with the transactions contemplated by or otherwise pursuant to
this Agreement that is proprietary in nature and that was clearly marked or
labeled or otherwise adequately identified when received by you as being
confidential information of the Guarantor or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to you prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by you or any person acting on your behalf,
(c) otherwise becomes known to you other than through disclosure by the
Guarantor or any Subsidiary or (d) constitutes financial statements delivered to
you under Section 7.1 that are otherwise publicly available. You will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20,
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company or the Guarantor in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company and the Guarantor embodying the
provisions of this Section 20.”

 

Exhibit A-26



--------------------------------------------------------------------------------

(o) Section 22 – Miscellaneous. Section 22 of the Existing Note Purchase
Agreement is hereby amended by adding new Sections 22.7 and 22.8 to read as
follows:

 

  “22.7. Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to any holder of the Notes
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement (including, without limitation, calculation of the financial
covenants set forth in Section 10.6 and Section 10.7) shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1; provided, however, if (a) the Guarantor shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in GAAP or the rules promulgated
with respect thereto or (b) the Required Holders shall so object in writing
within thirty (30) days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Guarantor to the holders of Notes as to which no
such objection shall have been made. Any financial statements delivered when the
Guarantor or the Required Holders shall be exercising their rights under the
proviso to the foregoing sentence shall include a reconciliation to the
accounting principles used to determine compliance with this Agreement, which
reconciliation shall show the changes to such financial statements that would be
necessary if they were prepared using such accounting principles.

 

  22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each of the Company and the Guarantor irrevocably submits to the
non-exclusive jurisdiction of any state or federal court sitting in Chicago,
Illinois, over any suit, action or proceeding arising out of or relating to this
Agreement (including, without limitation, the Unconditional Guaranty) or the
Notes. To the fullest extent permitted by applicable law, each of the Company
and the Guarantor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b) Each of the Company and the Guarantor consents to process being served by or
on behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its respective address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. Each of the Company and the Guarantor agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

 

Exhibit A-27



--------------------------------------------------------------------------------

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company or
the Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement (including, without limitation, the Unconditional
Guaranty), the Notes or any other document executed in connection herewith or
therewith.”

(p) Schedule B – Deletion of Certain Definitions. The definitions of the
following terms appearing in Schedule B of the Existing Note Purchase Agreement
are each hereby deleted: “Consolidated Cash Flow”, “Consolidated Funded
Indebtedness”, “Consolidated Interest Expense”, “Consolidated Net Capital”,
“Consolidated Net Income”, “Consolidated Total Assets”, “Disposition”, “Domestic
Subsidiary or Domestic Restricted Subsidiary”, “Foreign Subsidiary or Foreign
Restricted Subsidiary”, “Funded Indebtedness”, “Hewitt Holdings”, “Interests”,
“Preferred Stock”, “Restricted Investments”, “Restricted Subsidiary”, “Sale and
Lease-Back Transaction”, “Subordinated Indebtedness”, “Swaps”, “Unrestricted
Subsidiary” and “Wholly-Owned Restricted Subsidiary”.

(q) Schedule B – Amendment and Restatement of Certain Definitions. The
definitions of “Affiliate”, “Business Day”, “Environmental Laws”, “ERISA
Affiliate”, “Governmental Authority”, “Guaranty”, “Hazardous Material”,
“Indebtedness”, “Material”, “Material Adverse Effect”, “Plan”, “Responsible
Officer”, “Senior Financial Officer” and “Subsidiary” appearing in Schedule B of
the Existing Note Purchase Agreement are each hereby amended and restated to
read as follows:

““Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Guarantor or any Subsidiary or any
corporation of which the Guarantor and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 10% or more of any class of
voting or equity interests. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.”

““Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City or Chicago, Illinois are required or
authorized to be closed.”

 

Exhibit A-28



--------------------------------------------------------------------------------

““Company” means Hewitt Associates L.L.C., a limited liability company organized
under the laws of Illinois, or any successor that becomes such in the manner
prescribed in Section 10.2.”

““Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.”

““ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Guarantor under
section 414 of the Code.”

““Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Guarantor or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Guarantor or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.”

““Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness or obligation to pay any dividend of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

(a) to purchase such Indebtedness or any property constituting security
therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such
Indebtedness;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness of the ability of any other
Person to make payment of the Indebtedness; or

(d) otherwise to assure the owner of such Indebtedness or dividend obligation
against loss in respect thereof.

 

Exhibit A-29



--------------------------------------------------------------------------------

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or dividend obligation that is the subject of
such Guaranty shall be assumed to be direct obligations of such obligor to the
extent guarantied.”

““Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.”

““Indebtedness” means for any Person, (a) the principal amount of all
indebtedness of such Person for borrowed money, (b) obligations of such Person
representing the deferred purchase price of property or services other than
accounts payable arising in the ordinary course of business on terms customary
in the trade, (c) the principal amount of all indebtedness of such Person
evidenced by notes, acceptances, or other instruments of such Person or pursuant
to letters of credit issued for such Person’s account, other than, to the extent
reimbursed if drawn, commercial letters of credit in support of ordinary course
performance obligations, (d) the principal amount of all indebtedness, whether
or not assumed, secured by Liens or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person, (e) Capitalized
Lease Obligations of such Person, (f) the net obligations of such Person under
Hedging Agreements (after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements) if it is
assumed that such Hedging Agreements are terminated as of the date of
determination, or if such Hedging Agreements are actually terminated as of the
date of determination, in each case excluding any portion thereof which would be
accounted for as interest expense under GAAP, (g) the attributed principal
amount of obligations owing under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product and
(h) obligations or “Indebtedness” described in the foregoing clauses (a) through
(g) for which such Person is obligated pursuant to a Guaranty. The amount of
Indebtedness of any Person under clause (d) above shall be deemed to equal the
lesser of (x) the aggregate unpaid amount of such obligation secured by such
Liens or payable out of the proceeds of such property and (y) the fair market
value of such property encumbered thereby as determined by such Person in good
faith.”

““Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Guarantor and its Subsidiaries
taken as a whole.”

““Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Guarantor
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
the Guarantor to perform its obligations under this Agreement (including,
without limitation, the Unconditional Guaranty) or (d) the validity or
enforceability of this Agreement (including, without limitation, the
Unconditional Guaranty) or the Notes.”

 

Exhibit A-30



--------------------------------------------------------------------------------

““Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Guarantor or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.”

““Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).”

““Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Guarantor, as applicable, with responsibility for the
administration of the relevant portion of this Agreement.”

““Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Guarantor, as
applicable.”

““Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Guarantor.”

(r) Schedule B – Addition of Certain Definitions. The following definitions are
hereby added to Schedule B of the Existing Note Purchase Agreement in their
proper alphabetical order to read as follows:

““Acquired Business” means an entity or assets acquired by the Company, the
Guarantor or a Subsidiary in an Acquisition occurring after October 1, 2008.”

““Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Capital Stock of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Guarantor or a Subsidiary is the surviving entity.”

““Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.”

 

Exhibit A-31



--------------------------------------------------------------------------------

““Asset Disposition” means any Transfer except:

(a) any Transfer in the ordinary course of business that is:

(i) from a Subsidiary to the Company, the Guarantor or any other Subsidiary;

(ii) from the Company to the Guarantor or any other Subsidiary; or

(iii) from the Guarantor to any Subsidiary;

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;

(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials that are obsolete or inoperative;

(c) any issuance of Capital Stock of a Subsidiary, (i) to the Guarantor, the
Company or any Subsidiary, (ii) in respect of compensation arrangements, to
management or employees of the Guarantor, the Company, any Wholly-Owned
Subsidiary or any Foreign Subsidiary or (iii) in connection with the issuance of
director’s qualifying shares with respect to Foreign Subsidiaries; provided,
however, that after giving effect to such issuance pursuant to the foregoing
clause (ii), (A) no Default or Event of Default shall have occurred, (B) the
managers of the Company shall have determined that such issuance is in the best
interest of the Company, (C) such Subsidiary shall remain a Subsidiary after
such issuance and (D) the Capital Stock issued in any such issuance shall
constitute no more than 10% of the equity interests of such Subsidiary
outstanding from time to time; and

(d) any transfer or disposition of Capital Stock of a Subsidiary, (i) to the
Guarantor, the Company or any Subsidiary, (ii) in respect of compensation
arrangements, to management or employees of the Guarantor, the Company, any
Wholly-Owned Subsidiary or any Foreign Subsidiary or (iii) in connection with
the issuance of director’s qualifying shares with respect to Foreign
Subsidiaries; provided, however, that after giving effect to such transfer or
disposition pursuant to the foregoing clause (ii), (A) no Default or Event of
Default shall have occurred, (B) the managers of the Company shall have
determined that such transfer or disposition is in the best interest of the
Company, (C) such Subsidiary shall remain a Subsidiary after such transfer or
disposition and (D) the Capital Stock so transferred or disposed of shall
constitute no more than 10% of the equity interests of such Subsidiary
outstanding from time to time.”

““Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.”

 

Exhibit A-32



--------------------------------------------------------------------------------

““Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.”

““Change of Control” means at any time: (a) the Guarantor ceases to own,
directly or indirectly, 100% of the membership interests of the Company, (b) any
Person becomes the legal or beneficial owner of Capital Stock of the Guarantor
representing more than 40% of the then outstanding Voting Stock of the
Guarantor, (c) the failure of Continuing Directors to constitute a majority of
the board of directors (or similar governing body) of the Guarantor, (d) a
“Change of Control” (as defined in the Revolving Facility) occurs under the
Revolving Facility or (e) a “Change of Control” (as defined in the Term
Facility) occurs under the Term Facility.”

““Continuing Directors” means, initially, all members of the board of directors
(or similar governing body) of the Guarantor on the Third Amendment Date. At and
after the time of the first election of members after the Third Amendment Date,
and thereafter at and after the time of each subsequent election of members, the
defined term “Continuing Directors” shall be deemed also to include any member
whose initial nomination for election was approved by a majority of the members
who were Continuing Directors at the time of such nomination.”

““Control Event” means the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control.”

““Debt Prepayment Application” means, with respect to any Transfer of any
property, the application by the Guarantor, the Company or any Subsidiary, as
the case may be, of cash in an amount equal to the Net Proceeds with respect to
such Transfer to pay Senior Indebtedness (other than (a) Senior Indebtedness
owing to the Guarantor or any of its Subsidiaries or any Affiliate and
(b) Senior Indebtedness in respect of any revolving credit or similar facility
providing the Guarantor or any such Subsidiary with the right to obtain loans or
other extensions of credit from time to time, unless in connection with such
payment of Senior Indebtedness the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Senior Indebtedness), provided that in
the course of making such application the Company shall offer to prepay each
outstanding Note, in accordance with Section 8.8, in a principal amount which
equals the Ratable Portion of such Note in respect of such Transfer. If any
holder of a Note rejects such offer of prepayment, then, for purposes of the
preceding sentence only, the Company, the Guarantor and the applicable
Subsidiary nevertheless will be deemed to have paid Senior Indebtedness in an
amount equal to the Ratable Portion of the holder of such Note in respect of
such Transfer.”

““Debt Prepayment Transfer” is defined in Section 8.8(a).”

““Disposition Value” means, at any time, with respect to any property,

(a) in the case of property that does not constitute Capital Stock of a
Subsidiary, the book value thereof, valued at the time of such disposition in
good faith by the Company or the Guarantor, and

(b) in the case of property that constitutes Capital Stock of a Subsidiary, an
amount equal to that percentage of book value of the assets of the Subsidiary
that issued such stock as is equal to the percentage that the book value of such
Capital Stock

 

Exhibit A-33



--------------------------------------------------------------------------------

represents of the book value of all of the outstanding Capital Stock of such
Subsidiary (assuming, in making such calculations, that all securities
convertible into such Capital Stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion) determined at the time of the disposition thereof in good faith by
the Company and the Guarantor.”

““Distribution” means any dividend or other distribution (whether in cash,
securities or other property other than solely in any Capital Stock of such
Person) with respect to any Capital Stock of any Person or any option, warrant
or other right to acquire such Capital Stock, or any payment (whether in cash,
securities or other property other than solely in any Capital Stock of such
Person), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock or any option, warrant or other right to
acquire such Capital Stock, or on account of any return of capital to any
Person’s stockholders, partners or members (or the equivalent of any thereof).”

““Domestic Subsidiary” means any Subsidiary (other than the Company) organized
under the laws of the United States of America, any state thereof or the
District of Columbia.”

““EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, plus (b) federal, state and local income
taxes for such period, plus (c) all amounts properly charged for depreciation of
fixed assets and amortization of intangible assets (including any amortization
of deferred contract revenue and costs) during such period on the books of the
Guarantor and its Subsidiaries, plus (d) other non-cash charges (excluding
reserves for future cash charges) of the Guarantor and its Subsidiaries for such
period, minus (e) any gains on sales of assets recognized during such period,
minus (f) non-cash charges previously added back to Net Income in determining
EBITDA to the extent such non-cash charges have become cash charges during such
period minus (g) to the extent included in calculating Net Income, any other
non-cash gains during such period.”

““Electronic Delivery” is defined in Section 7.1(a).”

““Fair Market Value” means, at any date of determination and with respect to any
property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).”

““Foreign Subsidiary” means any Subsidiary (other than the Company) organized
under the laws of a jurisdiction other than the United States, any state thereof
or the District of Columbia.”

““Form 10-K” is defined in Section 7.1(b).”

““Form 10-Q” is defined in Section 7.1(a).”

““Guarantied Obligations” is defined in Section 12A.1.”

 

Exhibit A-34



--------------------------------------------------------------------------------

““Guarantor” means Hewitt Associates, Inc., a Delaware corporation, or any
successor that becomes such in the manner prescribed in Section 10.2.”

““Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.”

““Interest Coverage Ratio” means, as of any date, the ratio of (a) the sum of
(i) EBITDA for the then most recently ended four fiscal quarters of the
Guarantor, plus (ii) Rental Expense for such four fiscal quarters to (b) the sum
of (i) Interest Expense for such four fiscal quarters, plus (ii) Rental Expense
for such four fiscal quarters.”

““Interest Expense” means with reference to any period, the sum of all interest
charges (including, without limitation, imputed interest charges with respect to
Capitalized Lease Obligations, imputed interest charges with respect to
amortization of debt discount (including, without limitation, with respect to
zero coupon bonds), interest expense added to outstanding principal amount with
respect to “payment-in-kind” debt, debt issuance costs not paid in cash and
other interest expense not payable in cash) of the Guarantor and its
Subsidiaries for such period determined in accordance with GAAP.”

““Leverage Ratio” means, on any date, the ratio of (a) Total Debt on and as of
such date to (b) EBITDA for the then most-recently ended four fiscal quarters of
the Guarantor.”

““NAIC” means the National Association of Insurance Commissioners or any
successor thereto.”

““Net Income” means, with reference to any period, the net income (or net loss)
of the Guarantor and its Subsidiaries for such period as computed on a
consolidated basis in accordance with GAAP, and, without limiting the foregoing,
after deduction from gross income of all expenses and reserves, including
reserves for all taxes on or measured by income, but excluding any extraordinary
profits or losses and also excluding any taxes on such profits and any tax
benefits with respect to such losses.”

““Net Proceeds” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of:

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary out of pocket costs and expenses actually incurred by such
Person directly in connection with such Transfer.”

 

Exhibit A-35



--------------------------------------------------------------------------------

““Permitted Acquisition” means any Acquisition so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom at the
time of such Acquisition and the Guarantor, the Company or a Subsidiary is the
surviving entity.”

““Permitted Liens” means the following:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, statutory
obligations or other similar charges, provided in each case that the obligation
is not for borrowed money;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established
therefor;

(c) the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding;

(d) Liens with respect to taxes or other governmental charges not yet due or
being contested in good faith by appropriate proceedings;

(e) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(f) encumbrances arising under leases or subleases of real property that do not,
in the aggregate for all such encumbrances, materially detract from the value of
such real property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

(g) pledges or deposits in the ordinary course of business securing (i) letters
of credit or the performance of bids, tenders, leases or contracts (other than
for the repayment of borrowed money) or leases to which such Person is a party
as lessee made in the ordinary course of business, (ii) indemnity, performance
or other similar bonds for the performance of bids, tenders or contracts (other
than for the repayment of borrowed money), (iii) public or statutory obligations
or surety, custom or appeal bonds, (iv) indemnity, performance or other similar
bonds or (v) any bank’s unexercised right of setoff;

(h) precautionary filings in respect of operating leases or consignments;

(i) Liens securing judgments for the payment of money which do not constitute
Events of Default under Section 11(i);

 

Exhibit A-36



--------------------------------------------------------------------------------

(j) Liens existing on property or assets of the Guarantor, the Company or any
Subsidiary as of August 21, 2008 that are described in Schedule 10.5 to this
Agreement;

(k) Liens securing reimbursement obligations under commercial letters of credit
incurred in the ordinary course of business; provided that any such Liens shall
cover only the goods, or documents of title evidencing goods, that are purchased
in the transaction for which such letter of credit was issued and the products
and proceeds thereof;

(l) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(m)(i) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or (C) relating to purchase orders and other
agreements entered into with customers or suppliers in the ordinary course of
business and (ii) other Liens securing cash management obligations (that do not
constitute Indebtedness);

(n) licenses, sublicenses, leases or subleases (other than leases or subleases
of real property) granted in the ordinary course of business to or from others
that do not interfere in any material respect with the business;

(o) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty, liability,
director and officer or other insurance in an aggregate amount not to exceed
$3,000,000 at any time;

(p) Liens of a Subsidiary outstanding at the time it becomes a Subsidiary and
extensions, renewals and refundings thereof, provided that (i) such Lien shall
not apply to any other property or assets of the Guarantor or any Subsidiary,
(ii) such Liens shall not have been incurred in contemplation of such Subsidiary
becoming a Subsidiary, (iii) immediately after such Subsidiary becomes a
Subsidiary, no Default or Event of Default shall exist, (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary and (v) the Indebtedness secured by
such Liens is not outstanding for more than one year from the date such
Subsidiary becomes a Subsidiary; and

(q) any Lien created on tangible real or personal property (or any improvement
thereon) to secure all or any part of the purchase price or cost of
construction, improvement or development of such tangible real or personal
property (or any improvement thereon), or to secure Indebtedness incurred or
assumed to pay all or any part of the purchase price or the cost of construction
of tangible real or personal property (or any improvement thereon) acquired or
constructed by the Guarantor or any Subsidiary or any Lien created in connection
with a Capital Lease of the Guarantor or any Subsidiary after August 21, 2008,
provided that

 

Exhibit A-37



--------------------------------------------------------------------------------

(i) the principal amount of the Indebtedness secured by any such Lien shall at
no time exceed an amount equal to the lesser of (A) the cost to the Guarantor,
the Company or such Subsidiary of the property (or improvement thereon) so
acquired, constructed or leased and (B) the Fair Market Value (as determined in
good faith by such Person) of such property and any improvements thereon at the
time of such acquisition, construction or lease;

(ii) each such Lien shall extend solely to the item or items of property (or
improvement thereon) so acquired, constructed or leased; and

(iii) any such Lien shall be created contemporaneously with, or within 90 days
after, the acquisition, construction or lease of such property (or improvement
thereon).”

““Primary Senior Debt” means, collectively, the following:

(a) the Company and the Guarantor’s obligations under the Term Facility;

(b) the Company and the Guarantor’s obligations under the Revolving Facility;
and

(c) the Company’s: (i) 6.57% Series F Senior Notes, due August 21, 2015, in the
principal amount of $175,000,000 and (ii) 6.98% Series G Senior Notes, due
August 21, 2018, in the principal amount of $55,000,000, as such Notes or the
related agreement may be further amended, restated, supplemented, modified,
refinanced, extended or replaced.”

““Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Guarantor or any of its Subsidiaries secured by Liens
not otherwise permitted by clause (a) of Section 10.5; and (b) Indebtedness of
Subsidiaries other than (i) Indebtedness of the Company, (ii) Indebtedness of a
Subsidiary owed to the Guarantor, the Company or another Subsidiary,
(iii) Indebtedness of a Subsidiary outstanding at the time it becomes a
Subsidiary and extensions, renewals and refundings thereof, provided that
(x) such Indebtedness shall not have been incurred in contemplation of such
Subsidiary becoming a Subsidiary, (y) immediately after such Subsidiary becomes
a Subsidiary, no Default or Event of Default shall exist and (z) such
Indebtedness is not outstanding for more than one year from the date such entity
becomes a Subsidiary and (iv) Indebtedness of a Subsidiary that has executed and
delivered a guaranty in form and substance reasonably satisfactory to the
Required Holders after the Third Amendment Date to each holder of Notes.”

““Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds with respect to
such Transfer to the acquisition by the Guarantor, the Company or any Subsidiary
of operating assets of a generally similar nature (excluding, for the avoidance
of doubt, cash and cash equivalents), and of at least equivalent Fair Market
Value, to the property so Transferred, to be used in the principal business of
the Guarantor and its Subsidiaries as conducted immediately prior to such
Transfer or in a business generally related to such principal business.”

 

Exhibit A-38



--------------------------------------------------------------------------------

““Proposed Prepayment Date” is defined in Section 8.7(b).”

““Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of:

(a) the Net Proceeds being offered to be applied to the payment of Senior
Indebtedness, multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the aggregate outstanding principal
amount of all Senior Indebtedness at the time of such Transfer determined on a
consolidated basis in accordance with GAAP.”

““Rental Expense” means, with reference to any period, the aggregate amount of
fixed rentals and other consideration payable by the Guarantor and its
Subsidiaries during such period under all leases of property (other than Capital
Leases), determined in accordance with GAAP.”

““Revolving Facility” means that certain Credit Agreement, dated as of May 23,
2005, among the Company, the Guarantor, the Lenders named therein and such other
Lenders as may become a party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and Harris N.A. (successor by merger to
Harris Trust and Savings Bank), as Syndication Agent, as amended by that certain
First Amendment to Credit Agreement and Waiver dated as of August 11, 2006, that
certain Second Amendment to Credit Agreement dated as of August 6, 2007, that
certain Third Amendment to Credit Agreement dated as of November 9, 2007, that
certain Fourth Amendment to Credit Agreement dated as of March 10, 2008, that
certain Fifth Amendment to Credit Agreement dated as of June 18, 2008 and
certain Sixth Amendment to Credit Agreement dated as of July 30, 2008, as such
agreement may be further amended, restated, supplemented, modified, refinanced,
extended or replaced.”

““SEC” shall mean the Securities and Exchange Commission of the United States,
or any successor thereto.”

““Senior Indebtedness” means the Notes and any other Indebtedness of the
Guarantor or its Subsidiaries (including, without limitation, the Primary Senior
Debt) that by its terms is not in any manner subordinated in right of payment to
any other unsecured Indebtedness of the Guarantor, the Company or any other
Subsidiary.”

““SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.”

““Term Facility” means that certain Loan Agreement, dated as of August 8, 2008,
among the Company, the Guarantor, the Lenders named therein and such other
Lenders as may become a party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, BMO Capital Markets, as Syndication Agent,
and Barclays Bank PLC, RBS Citizens, N.A. and U.S. Bank, N.A., as Documentation
Agents, as such agreement may be further amended, restated, supplemented,
modified, refinanced, extended or replaced.”

 

Exhibit A-39



--------------------------------------------------------------------------------

““Third Amendment” means the Third Amendment to Note Purchase Agreement, dated
as of the Third Amendment Date, among the Company, the Guarantor and the
noteholders parties thereto.”

““Third Amendment Date” means November 21, 2008.”

““Total Assets” means the aggregate of all items which would be listed as assets
on a balance sheet of the Guarantor and its Subsidiaries prepared on a
consolidated basis in accordance with GAAP.”

““Total Debt” means, at any time the same is to be determined, the aggregate of
all Indebtedness of the Guarantor and its Subsidiaries determined without
duplication on a consolidated basis.”

““Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, any transfer or issuance of any Capital Stock of
a Subsidiary. For purposes of determining the application of the Net Proceeds in
respect of any Transfer, the Company or the Guarantor may designate any Transfer
as one or more separate Transfers each yielding separate Net Proceeds. In any
such case, (a) the Disposition Value of any property subject to each such
separate Transfer and (b) the amount of Total Assets attributable to any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of, and the aggregate Total Assets
attributable to, all property subject to all such separate Transfers to each
such separate Transfer on a proportionate basis.”

““Transfer Prepayment Date” is defined in Section 8.8(a).”

““Transfer Prepayment Offer” is defined in Section 8.8(a).”

““Unconditional Guaranty” is defined in Section 12A.1.”

““USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.”

““Voting Stock” of any Person means Capital Stock of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.”

““Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent of all of the equity interests (except directors’ qualifying shares as
required by law and any other shares issued to satisfy other requirements of law
with respect to the ownership of the Capital Stock of any Foreign Subsidiaries)
and voting interests of which are owned by any one or more of the Guarantor and
the Guarantor’s other Wholly-Owned Subsidiaries at such time.”

 

Exhibit A-40



--------------------------------------------------------------------------------

(s) Schedule 10.7 – Existing Liens. Schedule 10.7 to the Existing Note Purchase
Agreement is hereby deleted and a new Schedule 10.5 is hereby added to the
Existing Note Purchase Agreement as set forth on Schedule 1 attached hereto.

 

Exhibit A-41



--------------------------------------------------------------------------------

Schedule 1

Schedule 10.5

EXISTING LIENS

 

Exhibit A-42



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

  1. Organization; Power and Authority.

The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Guarantor is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Company and the
Guarantor has the entity power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact and, in the case of the Company, to perform
the provisions of the Existing Note Purchase Agreement. At the time the Existing
Note Purchase Agreement and the Notes were executed and delivered, the Company
had the entity power and authority to execute and deliver the Existing Note
Purchase Agreement and the Notes.

 

  2. Authorization, etc.

The Existing Note Purchase Agreement and the Notes have been duly authorized by
all necessary entity action on the part of the Company, and the Existing Note
Purchase Agreement and the Notes constitute a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  3. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Annex I contains (except as noted therein) complete and correct lists (i) of
the Guarantor’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its Capital Stock or similar equity interests outstanding owned by
the Guarantor and each other Subsidiary, (ii) of the Company’s and the
Guarantor’s Affiliates, other than the Guarantor, the Company and other
Subsidiaries, and (iii) of the Company’s and the Guarantor’s directors and
senior officers.

(b) All of the outstanding shares of Capital Stock or similar equity interests
of each Subsidiary shown in Annex I as being owned by the Guarantor and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Guarantor or another Subsidiary free and clear of any Lien (except
as otherwise disclosed in Annex I).

 

Exhibit B-1



--------------------------------------------------------------------------------

(c) Each Subsidiary identified in Annex I is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the Existing Note Purchase
Agreement, the agreements and other restrictions listed on Annex I and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Guarantor or any of its Subsidiaries
that owns outstanding shares of Capital Stock or similar equity interests of
such Subsidiary.

 

  4. Compliance with Laws, Other Instruments, etc.

The execution and delivery by the Company of the Existing Note Purchase
Agreement and the Notes did not, and the performance by the Company of its
obligations thereunder do not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Domestic Subsidiary or, to the best knowledge
of the Company, any Foreign Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, articles of organization,
operating agreement, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Domestic
Subsidiary or, to the best knowledge of the Company, any Foreign Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Domestic Subsidiary or,
to the best knowledge of the Company, any Foreign Subsidiary.

 

  5. Financial Statements; Material Liabilities.

The Guarantor has delivered to each Noteholder a copy of the annual financial
statements of the Guarantor and its Subsidiaries for the fiscal year ended
September 30, 2008 (the “Guarantor Financial Statements”). Such financial
statements (including the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Guarantor and its
Subsidiaries as of September 30, 2008 and the consolidated results of their
operations and cash flows for the annual period ending September 30, 2008 and
have been prepared in accordance with GAAP consistently applied throughout the
period involved except as

 

Exhibit B-2



--------------------------------------------------------------------------------

set forth in the notes thereto. The Guarantor and its Subsidiaries do not have
any Material liabilities that are not disclosed on such financial statements or
otherwise disclosed to the Noteholders in connection with this Amendment
Agreement.

 

  6. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority was or is required in connection with the
execution, delivery or performance by the Company of the Existing Note Purchase
Agreement or the Notes or is required in connection with the execution, delivery
or performance by the Guarantor of this Amendment Agreement (including, without
limitation, the Unconditional Guaranty).

 

  7. Observance of Agreements, Statutes and Orders.

Neither the Guarantor nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

  8. Taxes.

The Guarantor and its Subsidiaries have filed all tax returns that are required
to have been filed in any jurisdiction (or extensions therefor have been timely
obtained), and have paid all taxes shown to be due and payable on such returns
and all other taxes and assessments levied upon them or their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Guarantor or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. Neither the Company nor
the Guarantor knows of any basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Guarantor and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Guarantor and its Subsidiaries have been finally
determined by the Internal Revenue Service (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended September 30, 2002.

 

  9. Title to Property; Leases.

The Guarantor and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the Guarantor Financial Statements or
purported to have been acquired by the Guarantor or any Subsidiary after
September 30, 2008 (except as sold or otherwise disposed of in the ordinary
course of business), in each case, with respect to such properties of the
Company and its Restricted Subsidiaries (as such term is defined in

 

Exhibit B-3



--------------------------------------------------------------------------------

the Existing Note Purchase Agreement), free and clear of Liens prohibited by the
Existing Note Purchase Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

 

  10. Licenses, Permits, etc.

(a) The Guarantor and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company and the Guarantor, no product of the
Guarantor or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c) To the best knowledge of the Company and the Guarantor, there is no Material
violation by any Person of any right of the Guarantor or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Guarantor or any of
its Subsidiaries.

 

  11. Compliance with ERISA.

(a) The Guarantor and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Guarantor nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Guarantor or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the
Guarantor or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code or section 4068 of ERISA, other than such liabilities or Liens
as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans covered by Section 302 of ERISA or Section 412 of the Code (other than
Multiemployer Plans), determined as of the end of such Plan’s most recently
ended plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $1,000,000 in the case of any single such Plan and by
more than $1,000,000 in the aggregate for all such Plans. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

Exhibit B-4



--------------------------------------------------------------------------------

(c) The Guarantor and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Guarantor and its Subsidiaries is not Material.

(e) All Foreign Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply that, in the aggregate for all such
failures, could not reasonably be expected to have a Material Adverse Effect.
All premiums, contributions and any other amounts required by applicable Foreign
Pension Plan documents or applicable laws have been paid or accrued as required,
except for premiums, contributions and amounts that, in the aggregate for all
such obligations, could not reasonably be expected to have a Material Adverse
Effect.

 

  12. Existing Indebtedness; Future Liens.

(a) Except as described therein, Annex II sets forth a complete and correct list
of all outstanding Indebtedness of the Guarantor and its Subsidiaries as of
November 14, 2008 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Guarantor or its Subsidiaries. Neither the Guarantor nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Guarantor or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Guarantor or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) Except as disclosed in Annex II, neither the Guarantor nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.7 of the Existing
Note Purchase Agreement.

 

  13. Foreign Assets Control Regulations, etc.

Neither the Guarantor nor any Subsidiary (i) is a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Guarantor
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

 

Exhibit B-5



--------------------------------------------------------------------------------

  14. Status under Certain Statutes.

Neither the Guarantor nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

  15. Environmental Matters.

(a) Neither the Guarantor nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Guarantor or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Guarantor nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Guarantor nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Guarantor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

 

Exhibit B-6



--------------------------------------------------------------------------------

Annex I to Exhibit B

Subsidiaries; Affiliates

 

Exhibit B-7



--------------------------------------------------------------------------------

Annex II to Exhibit B

Existing Indebtedness

 

Exhibit B-8